NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE SHERMAN HOWARD,
Petiti0ner. t
Miscellane0us Docket No. 126
On Petition for Writ of Mandamus to the Merit Systems
Protecti0n B0ard in case no. DA07520901'Z2-I-1.
ON PETITION
ORDER
Sherrnan Howard submits a petition for a writ of
mandamus directing the Merit Systems Pr0tection B0ard
to comply with this court’s July 6, 2011 remand order in
H0ward u. Department of the Air F0rce, Appea1 No. 2010-
3177, and for an award of attorney fees and costs.
Upon consideration thereof
IT ls ORDERE1) THAT:
The Merit S§/stems Protection Board is directed to re-
spond no later than May 24, 2012.

IN RE HOWARD
2
FoR THE CoURT
 2 1  /s/ Jan Horbal__\[
Date J an Horba1y
C1erk
cc: Marshal1 D. White, Esq.
J0shua E. Kurland, Esq.
J ames M. Eisenmann, Esq.
C1erk, Merit Systen1s Protection Board
s23
FlLED
. . T DF APPEALS FOR
U STi:4c`éli’?EDER.!.t C1RCU|T
APR 27 2012
t .\AN HORBALY
C\.ERK